FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Arguments
Remarks & Arguments filed on 12/15/2021 is acknowledged.
Claims 1-10 and 12-17 are examined.
Claim Objections
Claims are objected to because of the following informalities: “each segment” and “the segments” appear to be errors for --each segment of the one or more segments-- and --the one or more segments--, respectively.  Appropriate correction is required.
Drawings
The drawings received on 12/15/2021 are accepted.
However, the drawings are still objected to because they failed to show how the fuel-air mixture “21” is formed which is flowing between the nozzle outer body 26 and the burner tube 25.  Both the Specification and the Drawings failed to disclose the details.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant discloses that the inner plenum 28 carries cooling air but failed to disclose where the fuel is being carried in the burner.  Applicant argues that the flow of the fuel and the air were disclosed in the original specification and submitted an annotated drawing to show the flow paths.  The Examiner, respectfully, disagrees.  These features are not apparent from either the specification or the drawings and the annotated drawing is not part of the original disclosure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 7, 8, 10, 12, 13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mandai et al (US 2002/0014078).
In re Claim 1:  Mandai teaches a premix fuel nozzle (40, Fig. 9) for a gas turbine (the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.

    PNG
    media_image1.png
    317
    541
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    356
    624
    media_image2.png
    Greyscale

Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), MPEP 2111.02 II) comprising a nozzle tip (annotated) disposed in a burner tube (14A), said burner tube having an internal wall, an open internal volume having a length extending between an upstream end and a downstream end of the burner tube, a longitudinal axis (annotated) and a cross-sectional area perpendicular to the longitudinal axis (see Fig. 9 for the burner tube inherently having all the elements claimed), said nozzle tip comprising: 

(b) one or more segments (33) arranged close to the downstream end of the burner tube (see annotated Fig. 10A where 20 is closer to the downstream end.  Furthermore, [0108] teaches that the “of the fuel discharge members 20 or 30, the swirlers may be disposed upstream of the fuel discharge members” and combining this teaching and Fig. 10A, the segments 30/33 would be even further downstream of 18), radiating radially outwardly toward the internal wall of the burner tube from said outer body (see Fig. 9), wherein each segment has a proximal end disposed adjacent to the outer body external face and a distal end disposed in a direction toward the burner tube (see Fig. 9), wherein each segment comprises a segment downstream face (annotated) angled (see Fig. 9) relative to the longitudinal axis of the burner tube towards the downstream end of the burner tube (see Fig. 9); 
whereby, when the gas turbine is in operation, an axial flow field of an air and fuel mixture flows through the burner tube and around the nozzle tip (see Fig. 9), and two or more recirculation zones of differing radial extent are generated on the nozzle tip by the segments to provide strong flame holding and flame propagation (desired result, regarding the functional recitation, it has been held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); MPEP 2114);
wherein a circumferential cross-sectional area of the proximal end of each segment is larger than the circumferential cross-sectional area of the distal end of each segment (since proximal end is wider).
In re Claim 2:  Mandai teaches the invention as claimed and as discussed for Claim 1, above.  Mandai further teaches wherein the distal end of at least one of the segments extends partially to the internal wall of the burner tube (the radially outer most portion of the segment 33 extends radially beyond the internal wall).
In re Claim 3:  Mandai teaches the invention as claimed and as discussed for Claim 1, above.  Mandai further teaches wherein the distal end of at least one of the segments fully extends to the internal 
In re Claim 7:  Mandai teaches the invention as claimed and as discussed for Claim 1, above.  Mandai further teaches wherein the segment downstream face of each of the segments is planar (see Fig. 9). 
In re Claim 8:  Mandai teaches the invention as claimed and as discussed for Claim 1, above.  Mandai further teaches wherein an angle of the segment downstream face relative to the longitudinal axis of the burner tube is in the range of 105 to 165 degrees (see Fig. 9). 
In re Claim 10:  Mandai teaches the invention as claimed and as discussed for Claim 1, above.  Mandai further teaches wherein each segment of the segments is equally circumferentially spaced about the outer body (see Fig. 7B). 
In re Claim 12:  Mandai teaches the invention as claimed and as discussed for Claims 1 and 7, above.  Mandai further teaches wherein each segment has a U-shaped cross-section, wherein the cross-section is parallel to the longitudinal axis of the burner tube (see Fig. 4B). 
In re Claim 13:  Mandai teaches the invention as claimed and as discussed for Claim 1, above.  Mandai further teaches wherein each segment has an upstream face, wherein the upstream face is smoothly curved toward the segment downstream face (see Figs. 4B and 5B). 
In re Claim 15:  Mandai teaches a combustor (10) for a gas turbine (the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), MPEP 2111.02 II), comprising a reaction zone (downstream of premixing nozzle 14A) and one or more premix fuel nozzles (14A), said premix fuel nozzles for injecting a fuel and air mixture into the reaction zone, at least one of said premix fuel nozzles comprising: 
(a) a fuel and air premixer (14A); 
(b) a nozzle tip (annotated) disposed in a burner tube (14A), said burner tube having an internal wall, an open internal volume having a length extending between an upstream end and a downstream end of the burner tube, a longitudinal axis (annotated) and a cross-sectional area perpendicular to the 
(i) an outer body having an outer body external face facing the downstream end (see Fig. 9) of the burner tube, said outer body external face having a smaller cross-sectional area than the cross-sectional area (see Fig. 9) of the burner tube; and 
(ii) at least one segment (33) arranged close to the downstream end of the burner tube (see annotated Fig. 10A where 20 is closer to the downstream end.  Furthermore, [0108] teaches that the “of the fuel discharge members 20 or 30, the swirlers may be disposed upstream of the fuel discharge members” and combining this teaching and Fig. 10A, the segments 30/33 would be even further downstream of 18), radiating radially outwardly toward the internal wall of the burner tube from said outer body (see Fig. 9), wherein each segment has a proximal end disposed adjacent to the outer body external face and a distal end disposed in a direction toward the burner tube (see Fig. 9), wherein each segment comprises a segment downstream face (annotated) angled (see Fig. 9) relative to the longitudinal axis of the burner tube towards the downstream end of the burner tube (see Fig. 9); 
whereby, when the gas turbine is in operation, an axial flow field of an air and fuel mixture flows through the burner tube and around the nozzle tip (see Fig. 9), and two or more recirculation zones of differing radial extent are generated on the nozzle tip by the segments to provide strong flame holding and flame propagation (desired result, regarding the functional recitation, it has been held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); MPEP 2114);
wherein a circumferential cross-sectional area of the proximal end of each segment is larger than the circumferential cross-sectional area of the distal end of each segment (since proximal end is wider).
In re Claim 16:  Mandai teaches the invention as claimed and as discussed for Claim 15, above.  Mandai further teaches wherein said at least one premix fuel nozzle is a single center premix fuel nozzle (13, Fig. 10A) and wherein the combustor contains at least one outer premix fuel nozzle (18) of a different type. 
In re Claim 17:  Mandai teaches the invention as claimed and as discussed for Claim 15, above.  Mandai further teaches wherein said one or more premix fuel nozzles comprise a single center premix fuel nozzle and at least one outer premix fuel nozzle (see Fig. 10A)
Claims 1, 2, 4, 5, 7-10 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boardman et al (US 2009/0111063).
In re Claim 1:  Boardman teaches a premix fuel nozzle (Fig. 3A) for a gas turbine (the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), MPEP 2111.02 II) comprising a nozzle tip (exit of 275) disposed in a burner tube (300 or 175), said burner tube having an internal wall, an open internal volume having a length extending between an upstream end and a downstream end of the burner tube, a longitudinal axis (200) and a cross-sectional area perpendicular to the longitudinal axis (see Fig. 3A for the burner tube inherently having all the elements claimed), said nozzle tip comprising: 
(a) an outer body (350) having an outer body external face facing the downstream end of the burner tube (downstream end of 350, Fig. 3B), said outer body external face having a smaller cross-sectional area than the cross-sectional area of the burner tube (see Figs. 3A and 3B); and 
(b) one or more segments (360) arranged close to the downstream end of the burner tube (see Figs. 3A and 3B), radiating radially outwardly toward the internal wall of the burner tube from said outer body (see Figs. 3 and 8), wherein each segment has a proximal end (annotated) disposed adjacent to the outer body external face and a distal end (annotated) disposed in a direction toward the burner tube (see Figs. 3 and 8), wherein each segment comprises a segment downstream face angled relative to the longitudinal axis of the burner tube towards the downstream end of the burner tube (see Figs. 3 and 8); 
whereby, when the gas turbine is in operation, an axial flow field of an air and fuel mixture flows through the burner tube and around the nozzle tip (see Figs. 3A and 3B), and two or more recirculation zones of differing radial extent are generated on the nozzle tip by the segments to provide strong flame holding and flame propagation (desired result, regarding the functional recitation, it has been held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an 

    PNG
    media_image3.png
    696
    577
    media_image3.png
    Greyscale

wherein a circumferential cross-sectional area of the proximal end of each segment is larger than the circumferential cross-sectional area of the distal end of each segment (see Fig. 8).
In re Claim 2:  Boardman teaches the invention as claimed and as discussed for Claim 1, above.  Boardman further teaches wherein the distal end of at least one of the segments extends partially to the internal wall of the burner tube (see Fig. 8). 
In re Claim 4:  Boardman teaches the invention as claimed and as discussed for Claim 1, above.  Boardman further teaches wherein the outer body surrounds an inner plenum (for air through 277), said inner plenum adapted to receive cooling air (through 277), said outer body having an open end (downstream end) and a closed end (upstream end), said closed end having an internal face adjacent to the inner plenum (see Fig. 3A). 
In re Claim 5:  Boardman teaches the invention as claimed and as discussed for Claims 1 and 4, above.  Boardman further teaches wherein said closed end has a plurality of cooling bore holes (277) extending between the internal face and the outer body external face (see Figs 3A and 3B). 
In re Claim 7:  Boardman teaches the invention as claimed and as discussed for Claim 1, above.  Boardman further teaches wherein the segment downstream face of each of the segments is planar (see Figs 3A and 3B). 
In re Claim 8:  Boardman teaches the invention as claimed and as discussed for Claim 1, above.  Boardman further teaches wherein an angle of the segment downstream face relative to the longitudinal axis of the burner tube is in the range of 105 to 165 degrees (see Figs 3A and 3B).. 
In re Claim 9:  Boardman teaches the invention as claimed and as discussed for Claim 1, above.  Boardman further teaches wherein the distal end of the at least one segment that fully extends to the internal wall of the burner tube (segment extends to the burner tube) is closed (distal end is closed, see Fig. 8) and comprises a purge groove (since the segments allow passage of air 402 through between them and air 405 through above them, it is noted that purge groove or the air passage for 402/405 would perform equally well unless purge groove results in an unpredicted result not seen in the Prior Art.   Absent persuasive evidence that the purge groove is functionally significant, the limitations above constitute a mere change in shape and fail to patentably distinguish over the prior art.  See MPEP 2144.04(4)(b)). 
In re Claim 10:  Boardman teaches the invention as claimed and as discussed for Claim 1, above.  Boardman further teaches wherein each segment of the segments is equally circumferentially spaced about the outer body (see Fig. 8) 
In re Claim 12:  Boardman teaches the invention as claimed and as discussed for Claim 1, above.  Boardman further teaches wherein each segment has a U-shaped cross-section, wherein the cross-section is parallel to the longitudinal axis of the burner tube (Boardman teaches that the segments 360 are vanes and therefore inherently have U-shaped cross section at the leading edge).
In re Claim 13:  Boardman teaches the invention as claimed and as discussed for Claim 1, above.  Boardman further teaches wherein each segment has an upstream face, wherein the upstream 
In re Claim 14:  Boardman teaches the invention as claimed and as discussed for Claim 1, above.  Boardman further teaches wherein each segment has an upstream face, wherein the upstream face of each segment is angled relative to the longitudinal axis of the burner tube towards the downstream end of the burner tube (see Figs. 3A and 3B). 
In re Claim 15:  Boardman teaches a combustor (100) for a gas turbine (the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), MPEP 2111.02 II), comprising a reaction zone (114, Fig. 2) and one or more premix fuel nozzles, (150) said premix fuel nozzles for injecting a fuel and air mixture into the reaction zone (see Figs. 2-3B), at least one of said premix fuel nozzles comprising: 
(a) a fuel and air premixer (Figs. 3A and 3B); 
(b) a nozzle tip (exit of 275) disposed in a burner tube (300 or 175), said burner tube having an internal wall, an open internal volume having a length extending between an upstream end and a downstream end of the burner tube, a longitudinal axis (200) and a cross-sectional area perpendicular to the longitudinal axis (see Fig. 3A for the burner tube inherently having all the elements claimed), said nozzle tip comprising
(i) an outer body (350) having an outer body external face facing the downstream end of the burner tube (downstream end of 350, Fig. 3B), said outer body external face having a smaller cross-sectional area than the cross-sectional area of the burner tube (see Figs. 3A and 3B); and 
(ii) at least one segment arranged close to the downstream end of the burner tube (see Figs. 3A and 3B), radially outwardly toward the internal wall of the burner tube from said outer body (see Figs. 3A and 3B), wherein each segment has a proximal end disposed adjacent to the outer body external face and a distal end disposed in a direction toward the burner tube (see Figs. 3A and 3B), wherein each segment comprises a segment downstream face angled relative 
whereby, when the gas turbine is in operation, an axial flow field of an air and fuel mixture flows through the burner tube and around the nozzle tip (see Figs. 3A and 3B), and two or more recirculation zones of differing radial extent are generated on the nozzle tip by the segments to provide strong flame holding and flame propagation (desired result, regarding the functional recitation, it has been held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); MPEP 2114);
wherein a circumferential cross-sectional area of the proximal end of each segment is larger than the circumferential cross-sectional area of the distal end of each segment (see Fig. 8).
In re Claim 16:  Boardman teaches the invention as claimed and as discussed for Claim 15, above.  Boardman further teaches wherein said at least one premix fuel nozzle is a single center premix fuel nozzle (150) and wherein the combustor contains at least one outer premix fuel nozzle (655) of a different type. 
In re Claim 17:  Boardman teaches the invention as claimed and as discussed for Claim 1, above.  Boardman further teaches wherein said one or more premix fuel nozzles comprise a single center premix fuel nozzle (150) and at least one outer premix fuel nozzle (655)
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments with respect to claims 1 and 15 have been considered and the newly amended limitations and arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/             Primary Examiner, Art Unit 3741